The order of February 12, 1949, appointing William H. Davis, Esquire, of New York City, Special Master herein'is continued and he is directed to proceed with all convenient speed, with .respect to the seven coastal segments enumerated in Groups I and II of the Master’s Report, to consider: (1) a simplification of the issues; (2) statements of the issues and’amendments thereto in the nature of pleadings; (3) the nature and form of evidence proposed. to be submitted, including admission of facts and of documents which will avoid unnecessary proof; and report thereon to the Court.
*953Should the office of Master become vacant during the recess of the Court, The Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.
Mr. Justice Jackson took np part in the consideration or decision of this question.